DISH DBS CORPORATION 7.875% SENIOR NOTES DUE 2019 INDENTURE Dated as of August 17, 2009 U.S. Bank National Association TRUSTEE CROSS-REFERENCE TABLE TIA Section Indenture Section 310(a)(1) (a)(2) (a)(3) N/A (a)(4) N/A (b) (c) N/A 311(a) (b) (c) N/A 312(a) (b) (c) 313(a) (b)(1) (b)(2) (c) 7.06; 11.02 (d) 314(a) (b) N/A (c)(1) (c)(2) (c)(3) N/A (d) N/A (e) (f) N/A 315(a) 7.01(b) (b) 7.05; 11.02 (c) 7.01(a) (d) (e) 316(a) (last sentence) (a)(1)(A) (a)(1)(B) (a)(2) N/A (b) (c) 317(a)(1) (a)(2) (b) 318(a) (c) N/A means Not Applicable. Note: This Cross-Reference Table shall not, for any purposes, be deemed to be part of this Indenture. TABLE OF CONTENTS ARTICLE 1 DEFINITIONS AND INCORPORATION BY REFERENCE Page SECTION 1.01. Definitions 1 SECTION 1.02. Other Definitions 18 SECTION 1.03. Incorporation by Reference of Trust Indenture Act 19 SECTION 1.04. Rules of Construction 20 ARTICLE 2 THE NOTES SECTION 2.01. Form and Dating 20 SECTION 2.02. Form of Execution and Authentication 22 SECTION 2.03. Registrar and Paying Agent 23 SECTION 2.04. Paying Agent to Hold Money in Trust 23 SECTION 2.05. Lists of Holders of the Notes 23 SECTION 2.06. Transfer and Exchange 24 SECTION 2.07. Replacement Notes 35 SECTION 2.08. Outstanding Notes 35 SECTION 2.09. Treasury Notes 35 SECTION 2.10. Temporary Notes 35 SECTION 2.11. Cancellation 36 SECTION 2.12. Defaulted Interest 36 SECTION 2.13. Record Date 36 SECTION 2.14. CUSIP Number 36 ARTICLE 3 REDEMPTION SECTION 3.01. Notices to Trustee 37 SECTION 3.02. Selection of Notes to Be Redeemed 37 SECTION 3.03. Notice of Redemption 37 SECTION 3.04. Effect of Notice of Redemption 38 SECTION 3.05. Deposit of Redemption Price 38 SECTION 3.06. Notes Redeemed in Part 39 i TABLE OF CONTENTS (continued) Page SECTION 3.07. Optional Redemption 39 SECTION 3.08. Offer to Purchase by Application of Excess Proceeds 41 ARTICLE 4 COVENANTS SECTION 4.01. Payment of Notes 43 SECTION 4.02. Maintenance of Office or Agency 43 SECTION 4.03. Reports 43 SECTION 4.04. Compliance Certificate 44 SECTION 4.05. Taxes 44 SECTION 4.06. Stay, Extension and Usury Laws 44 SECTION 4.07. Limitation on Restricted Payments 45 SECTION 4.08. Limitations on Dividend and Other Payment Restrictions Affecting Subsidiaries 50 SECTION 4.09. Limitation on Incurrence of Indebtedness 51 SECTION 4.10. Asset Sales 54 SECTION 4.11. Limitation on Transactions with Affiliates 56 SECTION 4.12. Limitation on Liens 58 SECTION 4.13. Additional Subsidiary Guarantees 59 SECTION 4.14. Corporate Existence 60 SECTION 4.15. Offer to Purchase Upon Change of Control Event 60 SECTION 4.16. Limitation on Activities of the Company 61 SECTION 4.17. Intentionally Omitted 61 SECTION 4.18. Accounts Receivable Subsidiary 61 SECTION 4.19. Dispositions of ETC and Non-Core Assets 64 SECTION 4.20. Payments for Consent 67 SECTION 4.21. Termination or Suspension of Certain Covenants Under Certain Conditions 67 ii TABLE OF CONTENTS (continued) ARTICLE 5 SUCCESSORS Page SECTION 5.01. Merger, Consolidation, or Sale of Assets of the Company 68 SECTION 5.02. Successor Corporation Substituted 69 ARTICLE 6 DEFAULTS AND REMEDIES SECTION 6.01. Events of Default 69 SECTION 6.02. Acceleration 70 SECTION 6.03. Other Remedies 71 SECTION 6.04. Waiver of Past Defaults 71 SECTION 6.05. Control by Majority 71 SECTION 6.06. Limitation on Suits 72 SECTION 6.07. Rights of Holders of Notes to Receive Payment 72 SECTION 6.08. Collection Suit by Trustee 72 SECTION 6.09. Trustee May File Proofs of Claim 73 SECTION 6.10. Priorities 73 SECTION 6.11. Undertaking for Costs 74 ARTICLE 7 TRUSTEE SECTION 7.01. Duties of Trustee 74 SECTION 7.02. Rights of Trustee 75 SECTION 7.03. Individual Rights of Trustee 76 SECTION 7.04. Trustee’s Disclaimer 76 SECTION 7.05. Notice of Defaults 76 SECTION 7.06. Reports by Trustee to Holders of the Notes 76 SECTION 7.07. Compensation and Indemnity 77 SECTION 7.08. Replacement of Trustee 77 SECTION 7.09. Successor Trustee by Merger, Etc 79 SECTION 7.10. Eligibility; Disqualification 79 SECTION 7.11. Preferential Collection of Claims Against Company 79 iii TABLE OF CONTENTS (continued) ARTICLE 8 LEGAL DEFEASANCE AND COVENANT DEFEASANCE Page SECTION 8.01. Option to Effect Legal Defeasance or Covenant Defeasance 79 SECTION 8.02. Legal Defeasance and Discharge 79 SECTION 8.03. Covenant Defeasance 80 SECTION 8.04. Conditions to Legal or Covenant Defeasance 80 SECTION 8.05. Deposited Money and Government Securities to be Held in Trust; Other Miscellaneous Provisions 81 SECTION 8.06. Repayment to Company 82 SECTION 8.07. Reinstatement 82 ARTICLE 9 AMENDMENT, SUPPLEMENT AND WAIVER SECTION 9.01. Without Consent of Holders of Notes 83 SECTION 9.02. With Consent of Holders of Notes 83 SECTION 9.03. Compliance with Trust Indenture Act 85 SECTION 9.04. Revocation and Effect of Consents 85 SECTION 9.05. Notation on or Exchange of Notes 85 SECTION 9.06. Trustee to Sign Amendments, Etc 85 ARTICLE 10 GUARANTEES SECTION 10.01. Guarantee 86 SECTION 10.02. Execution and Delivery of Guarantees 87 SECTION 10.03. Merger, Consolidation or Sale of Assets of Guarantors 87 SECTION 10.04. Successor Corporation Substituted 88 SECTION 10.05. Releases from Guarantees 88 ARTICLE 11 MISCELLANEOUS SECTION 11.01. Trust Indenture Act Controls 89 SECTION 11.02. Notices 89 SECTION 11.03. Communication by Holders of Notes with Other Holders of Notes90 SECTION 11.04. Certificate and Opinion as to Conditions Precedent 90 iv TABLE OF CONTENTS (continued) Page SECTION 11.05. Statements Required in Certificate or Opinion 91 SECTION 11.06. Rules by Trustee and Agents 91 SECTION 11.07. No Personal Liability of Directors, Officers, Employees, Incorporators and Stockholders 91 SECTION 11.08. Governing Law 92 SECTION 11.09. No Adverse Interpretation of Other Agreements 92 SECTION 11.10. Successors 92 SECTION 11.11. Severability 92 SECTION 11.12. Counterpart Originals 92 SECTION 11.13. Table of Contents, Headings, Etc 92 v EXHIBITS EXHIBIT AFORM OF NOTE EXHIBIT BFORM OF GUARANTEE EXHIBIT CFORM OF CERTIFICATE OF TRANSFER EXHIBIT DFORM OF CERTIFICATE OF EXCHANGE vi INDENTURE, dated as of August 17, 2009, among DISH DBS Corporation, a Colorado corporation (the “Company”), the Guarantors (as hereinafter defined) and U.S. Bank National Association, as trustee (the “Trustee”). The Company, the Guarantors and the Trustee agree as follows for the benefit of each other and for the equal and ratable benefit of the Holders of the Company’s 7.875% Senior Notes due 2019. RECITALS The Company and the Guarantors have duly authorized the execution and delivery of this Indenture to provide for the issuance of the Notes and the Guarantees. All things necessary (i) to make the Notes, when executed by the Company and authenticated and delivered hereunder and duly issued by the Company and delivered hereunder, the valid obligations of the Company, (ii) to make the Guarantees when executed by the Guarantors and delivered hereunder the valid obligations of the Guarantors, and (iii) to make this Indenture a valid agreement of the Company and the Guarantors, all in accordance with their respective terms, have been done. For and in consideration of the premises and the purchase of the Notes by the Holders thereof, it is mutually agreed as follows for the equal and ratable benefit of the Holders of the Notes. ARTICLE 1 DEFINITIONS AND INCORPORATION BY REFERENCE SECTION 1.01. Definitions. “144A Global Note” means one or more Global Notes substantially in the form of Exhibit A hereto bearing the Global Note Legend and the Private Placement Legend and deposited with or on behalf of, and registered in the name of, the Depositary or its nominee, which, in the aggregate, are initially equal to the outstanding principal amount of the Notes initially sold by the Company in reliance on Rule 144A. “2otes” means the $1,000,000,000 aggregate principal amount of the Company’s 6⅜% Senior Notes due 2011 issued by the Company. “2otes Indenture” means the indenture, dated as of October 2, 2003 between the Company and U.S. Bank National Association, as trustee, as the same may be amended, modified or supplemented from time to time. “2otes” means the $1,000,000,000 aggregate principal original issue amount of 6⅝% Senior Notes due 2014 issued by the Company. 1 “2otes Indenture” means the indenture dated October 1, 2004 between the Company and U.S. Bank National Association, as trustee, as the same may be amended, modified or supplemented from time to time. “2otes” means the $1,500,000,000 aggregate principal original issue amount of 7⅛% Senior Notes due 2016 issued by the Company and the $500,000,000 aggregate principal original issue amount of 7% Senior Notes due 2013 issued by the Company. “2otes Indentures” means the indentures dated February 2, 2006 and October 18, 2006 between the Company and U.S. Bank National Association, as trustee, and each of them as the same may be amended, modified or supplemented from time to time. “2otes” means the $750,000,000 aggregate principal original issue amount of 7.75% Senior Notes due 2015 issued by the Company. “2otes Indenture” means the indenture dated May 27, 2008 between the Company and U.S. Bank National Association, as trustee, as the same may be amended, modified or supplemented from time to time. “Accounts Receivable Subsidiary” means one Unrestricted Subsidiary of the Company specifically designated as an Accounts Receivable Subsidiary for the purpose of financing the Company’s accounts receivable and provided that any such designation shall not be deemed to prohibit the Company from financing accounts receivable through any other entity, including, without limitation, any other Unrestricted Subsidiary. “Accounts Receivable Subsidiary Notes” means the notes to be issued by the Accounts Receivable Subsidiary for the purchase of accounts receivable. “Acquired Debt” means, with respect to any specified Person, Indebtedness of any other Person existing at the time such other Person merges with or into or becomes a Subsidiary of such specified Person, or Indebtedness incurred by such specified Person in connection with the acquisition of assets, including Indebtedness incurred in connection with, or in contemplation of, such other Person merging with or into or becoming a Subsidiary of such specified Person or the acquisition of such assets, as the case may be. “Acquired Subscriber” means a subscriber to a telecommunications service provided by a telecommunications service provider that is not an Affiliate of the Company at the time the Company or one of its Restricted Subsidiaries purchases the right to provide telecommunications services to such subscriber from such telecommunications service provider, whether directly or through the acquisition of the entity providing telecommunications services or assets used or to be used to provide telecommunications service to such subscriber. “Acquired Subscriber Debt” means (i) Indebtedness, the proceeds of which are used to pay the purchase price for Acquired Subscribers or to acquire the entity which has the right to provide telecommunications services to such Acquired Subscribers or to acquire from such entity or an Affiliate of such entity assets used or to be used in connection with such telecommunications business; provided that such Indebtedness is incurred within three years after the date of the acquisition of such Acquired Subscriber and (ii) Acquired Debt of any such 2 entity being acquired; provided that in no event shall the amount of such Indebtedness and Acquired Debt for any Acquired Subscriber exceed the sum of the actual purchase price (inclusive of such Acquired Debt) for such Acquired Subscriber, such entity and such assets plus the cost of converting such Acquired Subscriber to usage of a delivery format for telecommunications services made available by the Company or any of its Restricted Subsidiaries. “Affiliate” of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person. For purposes of this definition, “control” (including, with correlative meanings, the terms “controlling,” “controlled by” and “under common control with”), as used with respect to any Person, shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of such Person, whether through the ownership of voting securities, by agreement or otherwise; provided, however, that no individual, other than a director of DISH or the Company or an officer of DISH or the Company with a policy making function, shall be deemed an Affiliate of the Company or any of its Subsidiaries solely by reason of such individual’s employment, position or responsibilities by or with respect to DISH, the Company or any of their respective Subsidiaries. “Agent” means any Registrar, Paying Agent or co-registrar. “Applicable Procedures” means, with respect to any transfer or exchange of or for beneficial interests in any Global Note, the rules and procedures of the Depositary that apply to such transfer or exchange. “Bankruptcy Law” means title 11, U.S. Code or any similar federal or state law for the relief of debtors. “Board of Directors” means the Board of Directors of the Company. “Broker-Dealer” has the meaning set forth in the Registration Rights Agreement. “Business Day” means any day other than a Legal Holiday. “Capital Lease Obligation” means, as to any Person, the obligations of such Person under a lease that are required to be classified and accounted for as capital lease obligations under GAAP and, for purposes of this definition, the amount of such obligations at the time any determination thereof is to be made shall be the amount of the liability in respect of a capital lease that would at such time be so required to be capitalized on a balance sheet in accordance with GAAP. “Capital Stock” means any and all shares, interests, participations, rights or other equivalents, however designated, of corporate stock or partnership or membership interests, whether common or preferred. “Cash Equivalents” means: (a)United States dollars; (b)securities issued or directly and fully guaranteed or insured by the United States government or any agency or instrumentality thereof having maturities of not more than two years from the date of acquisition; 3 (c)certificates of deposit and eurodollar time deposits with maturities of one year or less from the date of acquisition, bankers’ acceptances with maturities not exceeding one year and overnight bank deposits, in each case with any domestic commercial bank having capital and surplus in excess of $500 million; (d)repurchase obligations with a term of not more than 30 days for underlying securities of the types described in clauses (b) and (c) entered into with any financial institution meeting the qualifications specified in clause (c) above; (e)commercial paper rated P-2 or better, A-2 or better or the equivalent thereof by Moody’s or S&P, respectively, and in each case maturing within twelve months after the date of acquisition; and (f)money market funds offered by any domestic commercial or investment bank having capital and surplus in excess of $500 million at least 95% of the assets of which constitute Cash Equivalents of the kinds described in clauses (a) through (e) of this definition. “Change of Control” means: (a) any transaction or series of transactions the result of which is that any Person (other than the Principal or a Related Party) individually owns more than 50% of the total Equity Interest of DISH Network Corporation; (b) the first day on which a majority of the members of the Board of Directors of DISH Network Corporation are not Continuing Directors; or (c) any time that DISH Network Corporation shall cease to beneficially own 100% of the Equity Interests of the Company. “Change of Control Event” means the occurrence of a Change of Control and a Rating Decline. “Communications Act” means the Communications Act of 1934, as amended. “Consolidated Cash Flow” means, with respect to any Person for any period, the Consolidated Net Income of such Person for such period, plus, to the extent deducted in computing Consolidated Net Income: (a)provision for taxes based on income or profits; (b)Consolidated Interest Expense; (c)depreciation and amortization (including amortization of goodwill and other intangibles) of such Person for such period; and (d)any extraordinary loss and any net loss realized in connection with any Asset Sale, in each case, on a consolidated basis determined in accordance with GAAP; provided that Consolidated Cash Flow shall not include interest income derived from the net proceeds of the Offering. “Consolidated Interest Expense” means, with respect to any Person for any period, consolidated interest expense of such Person for such period, whether paid or accrued, including amortization of original issue discount and deferred financing costs, non-cash interest payments and the interest component of Capital Lease Obligations, on a consolidated basis determined in accordance with GAAP; provided, however, that with respect to the calculation of the consolidated interest expense of the Company, the interest expense of Unrestricted Subsidiaries shall be excluded. “Consolidated Net Income” means, with respect to any Person for any period, the aggregate of the Net Income of such Person and its Subsidiaries or, if such Person is the Company, of the Company and its Restricted Subsidiaries for such period, on a consolidated basis, determined in accordance with GAAP; provided, however, that: (a) the Net Income of any Person that is not a Subsidiary or that is accounted for by the equity method of accounting shall be included only to the extent of the amount of dividends or distributions paid in cash to the 4 referent Person, in the case of a gain, or to the extent of any contributions or other payments by the referent Person, in the case of a loss; (b) the Net Income of any Person that is a Subsidiary that is not a Wholly Owned Subsidiary shall be included only to the extent of the amount of dividends or distributions paid in cash to the referent Person; (c) the Net Income of any Person acquired in a pooling of interests transaction for any period prior to the date of such acquisition shall be excluded; (d) the Net Income of any Subsidiary of such Person shall be excluded to the extent that the declaration or payment of dividends or similar distributions is not at the time permitted by operation of the terms of its charter or bylaws or any other agreement, instrument, judgment, decree, order, statute, rule or government regulation to which it is subject; and (e) the cumulative effect of a change in accounting principles shall be excluded. “Consolidated Net Tangible Assets” means, with respect to any Person, the aggregate amount of assets of such Person (less applicable reserves and other properly deductible items) after deducting therefrom (to the extent otherwise included therein) (a) all current liabilities and (b) all goodwill, trade names, trademarks, patents, unamortized debt discount and expense and other like intangibles, all as set forth on the books and records of the Company and its Restricted Subsidiaries as of the end of the most recently ended fiscal quarter and computed in accordance with GAAP. “Consolidated Net Worth” means, with respect to any Person, the sum of: (a) the stockholders’ equity of such Person; plus (b) the amount reported on such Person’s most recent balance sheet with respect to any series of preferred stock (other than Disqualified Stock) that by its terms is not entitled to the payment of dividends unless such dividends may be declared and paid only out of net earnings in respect of the year of such declaration and payment, but only to the extent of any cash received by such Person upon issuance of such preferred stock, less: (i) all write-ups (other than write-ups resulting from foreign currency translations and write-ups of tangible assets of a going concern business made within 12 months after the acquisition of such business) subsequent to the date of this Indenture in the book value of any asset owned by such Person or a consolidated Subsidiary of such Person; and (ii) all unamortized debt discount and expense and unamortized deferred charges, all of the foregoing determined on a consolidated basis in accordance with GAAP. “Continuing Director” means, as of any date of determination, any member of the Board of Directors of DISH Network Corporation who: (a) was a member of such Board of Directors on the date of this Indenture; or (b) was nominated for election or elected to such Board of Directors with the affirmative vote of a majority of the
